Per curiam.
Finding that Lillian R. Moeser violated Standards 4 (engaging in professional conduct involving dishonesty, fraud, etc.), 22 and 23 *540(failing to follow appropriate steps for withdrawing from employment), 44 (abandoning a legal matter entrusted to her), 45 (b) (knowingly making a false statement of fact), and 68 (failing to respond to disciplinary authorities) of Bar Rule 4-102 (d), the special master recommended that she be suspended from the practice of law for a period of six months and be ordered to pay restitution to the complainants. The special master based his recommendation on the finding that, in representing Derrek and Tammy Crowe in a bankruptcy action, Moeser: (1) falsely advised the Crowes that they did not have to appear at a bankruptcy hearing; (2) appeared before the court and requested a continuance of the hearing without the Crowes’ consent; (3) failed to continue to represent the Crowes in the bankruptcy action, resulting in the dismissal of their bankruptcy petition; (4) failed to return the unearned portion of the attorney fee paid by the Crowes; and (5) failed to timely respond to the Notice of Investigation regarding the matter.
Decided October 11, 1994.
William P. Smith III, General Counsel State Bar, Kathryn B. Singer, Assistant General Counsel State Bar, for State Bar of Georgia.
Diane M. Locklear, for Moeser.
The review panel agrees with the special master’s findings and recommends that this Court suspend Moeser accordingly.
Upon consideration of the record in this case, we hereby suspend Lillian R. Moeser from the practice of law in Georgia for a period of six months and so long thereafter as she fails to make restitution to Derrek and Tammy Crowe in the amount of $625. Moeser is reminded of her duties under Bar Rule 4-219 (c) to timely notify all clients of her inability to represent them, to take all actions necessary to protect the interests of her clients, and to certify to this Court that she has satisfied the requirements of such rule.

Suspended.


All the Justices concur.